Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are pending, and claims 1-3, 7, and 10-11 are amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-3 all include a negative limitation that was not found in the originally filed specification, “the movable core includes a single eccentric through hole.” MPEP 2173.05(1) states that any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (U.S. 2018/0010564) in view of Frate (U.S. 2017/0218902).
With respect to claim 1, Miyake discloses a fuel injection valve (title) comprising: a nozzle body (116)  having an injection hole (at 117); a valve body (114) having a front end that opens and closes the injection hole (see figure 4, at 203); a movable core (102) that has a through hole in which the valve body is slidably inserted (the hole within 102 where 114c and 129 are in), and that is engaged with a rear end of the valve body (rear end at 129/114c) to move together with the valve body (being one piece); and a fixed core (107) that attracts the movable core by a magnetic attraction force (paragraph 0039), wherein the front end of the valve body has a spherical portion (figure 4, at 203, being a spherical in shape) that slides on an inner peripheral face of the nozzle body (figure 4, in and out of where 202 is 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate only one of the eccentric through hole passages, as taught by Frate, into the system of Miyake which discloses two, as doing so would have been an obvious design choice which would effect the fluid flow through the system (having one hole would increase pressure as more fluid is being forced through a smaller flow path), the examiner notes there does not appear to be any criticality in applicants disclosure as to having only a single rather then multiple of the eccentric through holes, and it would be obvious to include such a hole as disclosed by Frate into Miyake, as it is known to use one or multiple holes in the art as it effects the streaming fluid which passes through the fuel injector. 
With respect to claim 2, Miyake discloses a fuel injection valve (see above rejection of claim 1, all differing claim limitations will be addressed below) comprising: a nozzle body having an injection hole; a valve body having a front end that opens and closes the injection hole; a movable core that is engaged with a rear end of the valve body to move together with the valve body; and a fixed core that attracts the movable core by a magnetic attraction force, wherein the valve body is composed of one member from the rear end to the front end (see figure 1), and the front end of the valve body has a spherical portion in which a sliding portion that slides on an inner peripheral face of the nozzle body and a seat portion that contacts a seat face of a front end of the nozzle body are formed of a same spherical face (see figure 4), the same spherical face having a same radius (the radius of the noted face), wherein said movable core includes an eccentric through hole passing through the entire movable core (figure 1, the noted through hole that goes through #102 from an upstream side to a downstream sde) along an axial direction parallel to and offset from an axial direction of the valve body, the single eccentric 
Frate, figure 1 and paragraph 0047, discloses the use of only one flow passage through the armature (or noting even further that multiple can be used) allowing for different configurations allowing for different streams of fluid to pass through the assembly. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate only one of the eccentric through hole passages, as taught by Frate, into the system of Miyake which discloses two, as doing so would have been an obvious design choice which would effect the fluid flow through the system (having one hole would increase pressure as more fluid is being forced through a smaller flow path), the examiner notes there does not appear to be any criticality in applicants disclosure as to having only a single rather then multiple of the eccentric through holes, and it would be obvious to include such a hole as disclosed by Frate into Miyake, as it is known to use one or multiple holes in the art as it effects the streaming fluid which passes through the fuel injector. 
With respect to claim 3, Miyake discloses a fuel injection valve (see above rejection of claim 1)comprising: a nozzle body having an injection hole; a valve body having a front end that opens and closes the injection hole; a movable core that is engaged with a rear end of the valve body to move together with the valve body (see figure 1, and paragraph 0039); and a tubular fixed core (107) that attracts the movable core by a magnetic attraction force (paragraph 0039), wherein the nozzle body has a front end member that has the injection hole and that receives the front end of the valve body, and the valve body is composed of one member from the rear end to the front end (shown in figure 1), has a rear end side sliding portion (the rear end at 114c) and a front end side sliding portion at the rear end and the front end (at 114b), respectively, and when the injection hole is opened and closed, the rear end side sliding portion slides in contact with an inner peripheral face of the fixed core and the front end 
Frate, figure 1 and paragraph 0047, discloses the use of only one flow passage through the armature (or noting even further that multiple can be used) allowing for different configurations allowing for different streams of fluid to pass through the assembly. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate only one of the eccentric through hole passages, as taught by Frate, into the system of Miyake which discloses two, as doing so would have been an obvious design choice which would effect the fluid flow through the system (having one hole would increase pressure as more fluid is being forced through a smaller flow path), the examiner notes there does not appear to be any criticality in applicants disclosure as to having only a single rather then multiple of the eccentric through holes, and it would be obvious to include such a hole as disclosed by Frate into Miyake, as it is known to use one or multiple holes in the art as it effects the streaming fluid which passes through the fuel injector. 
With respect to claim 4, Miyake discloses the valve body is composed of one member from the rear end to the front end (seen in figure 1).
With respect to claim 5, Miyake discloses the valve body has a neck having an outer diameter smaller than an outer diameter of the spherical portion at an upstream side relative to the spherical 
With respect to claim 6, Miyake discloses the valve body has a spherical portion having the front end side sliding portion (see figures 2-4).
With respect to claim 10, Miyake discloses the fuel injection valve has a gap between an outer peripheral face of an intermediate portion between the rear end and the front end of the valve body and an inner peripheral face of the nozzle body (the gap between 114a and that of 22).
With respect to claim 11, Miyake discloses the valve body has a spherical portion (figures 2-4, at 201) having the front end side sliding portion (the front end of 201) and has a conical projection toward a front end relative to the front end side sliding portion (the conical end of 201 at its bottom end), the front end member is provided at a front end of the nozzle body (the front end being what’s shown in figures 2-4 (116) with the valves spherical portion and lower end going therein, noting the nozzle body being 22, where 112 is within it), has a concave seat face (the seat face of 202 having a concaving lower end below 201) that receives the spherical portion (see figures 2-4), and has a receiving recess that receives at least part of the projection (the recess at the lowest end of the housing where the noted tip extends into), the receiving recess being provided toward a front end relative to the seat face (as seen in figures 2-4), and the seat face has a truncated cone shape whose diameter is gradually reduced toward a front end of the nozzle body in an axial direction (as shown in figures 2-4, the noted cone shape of the faces seat where the valve rests against), and the injection hole is opened (as noted the hole shown in figure 2-4 opens when 201 comes off from valve seat).
With respect to claim 12, Miyake discloses a coil spring (11) that urges the valve body toward the injection hole (paragraph 0041), wherein the valve body has a projection that engages with an inner side of the coil spring (the projection of 114c).

With respect to claim 14, Miyake discloses an outer diameter of a portion, of the rear end of the valve body, adjacent to the movable core is larger than an outer diameter of the intermediate portion (the outer diameter of 129 and that of 114c is larger than that of the portions of 114a and specifically the indented down portion that’s just above the spherical portion).
With respect to claim 15, Miyake discloses an outer diameter of the rear end is smaller than an inner diameter of the fixed core, and the rear end is movably provided inside the fixed core (as the noted outer diameter of the rear end of 129 and 114c is smaller then the diameter of 102 where 129 is located, as it moves within the noted armature 102).

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake  and Frate and further in view of Miyake (U.S. 2016/0097358) herein “Miyake2.” 
With respect to claim 7, Miyake discloses the invention as shown in the rejection of claim 3, but fails to disclose a plurality of the rear end side sliding portions is provided at the rear end in a circumferential direction, and a flow path forming portion is provided between the adjacent rear end side sliding portions, and the rear end side sliding portions have a partially cylindrical outer peripheral face, and the flow path forming portion has a flat face, wherein the number of the rear end sliding portions is three, and wherein an angle of include between adjacent of the flat faces is 60 degrees. 
Miyake2, figure 2b, discloses a plurality of the rear end side sliding portions is provided at the rear end in a circumferential direction (figure 2b, being at the end/rear portion of the valve, has noted 4 straight portions and 4 curved portions), and a flow path forming portion is provided between the adjacent rear end side sliding portions (being between the end of the valve and the body about it to 
It would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to incorporate the noted partially cylindrical and also partially flat section of the top/rear end part of the valve as disclosed by Miyake2 into that of Miyake, such that when the valve is opened (the rear end moves upwards) sufficient fluid flow in the system is still occurring as desired. Furthermore, using a triangle shape in place of a square shape (i.e. three sides with 60 degrees between them), would have been an obvious change of shape (MPEP 2144.04), as noted in applicants published paragraphs 0036-0037, it is noted that there can be three or even four of the noted rear sides which the prior art discloses four, giving no criticality as to why having three sides is improving or critical on having four sides, as both noted paragraphs fail to discloses critically between having a triangle versus a square in shape (focusing rather on the noted gaps being formed which is taught in Miyake2). 
With respect to claim 8, Miyake discloses the fuel injection in the rejection of claim 3, but fails to disclose a plurality of the rear end side sliding portions is provided at the rear end in a circumferential direction, and a flow path forming portion is provided between the adjacent rear end side sliding portions, and in the circumferential direction of the rear end, an angle range of a portion where the flow path forming portion is formed is larger than an angle range of a portion where the rear end side sliding portion is formed. Miyake does discloses a flow path between the rear end side sliding portion (figure 1, 107) and the read end (being 114c/129 the rear end of the valve) in the noted circumferential direction, where the angle range of a portion of the flow path forming portion (being the angle of 107 with respect to 114c, noting that along the spring 110 the angle id increased as it goes down) and thus, an angle 
Miyake 2 discloses, the noted plurality of rear end side sliding portions (figure 2, there being 2 different portions one set of flat one set of curved formed at the end of the valve).
Miyake discloses doing this, plurality of members 250 partly chamfered on a round shape are provided to be a passage for allowing the fuel from the through hole 107D to flow downstream (paragraph 0040). 
It would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to incorporate the noted partially cylindrical and also partially flat section of the top/rear end part of the valve as disclosed by Miyake2 into that of Miyake, such that when the valve is opened (the rear end moves upwards) sufficient fluid flow in the system is still occurring as desired. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake, Frate, and Miyake2 as applied to claim 7 above, and further in view of Kusakabe (U.S. 2012/0227709).
With respect to claim 9, Miyake as modified discloses the fixed core, the movable core, and the at least one flow path forming inside the fixed core (as seen in figure 1), but fails to disclose the fixed core has an enlarged diameter portion whose inner diameter increases as the fixed core is close to the movable core, and at least part of the flow path forming portion is disposed inside the enlarged diameter portion in a state where the injection hole is closed.
Kusakabe discloses, figure 2 and paragraph 0042, discloses the fixed core 107, movable core 102, and an enlarging diameter portion whose inner diameter increases as the fixed core is close to the movable core 201, noting that the flow path forms inside the enlarged diameter portion in a state where the injection is closed (as seen in figure 2, the flow path within 201 forms the flow path and even when 114a is disposed against is still formed). Further disclosing “With this arrangement, it is possible to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the enlarging portion of the fixed core as disclosed by Kusakabe into that of Miyake as modified, allowing for an increase of the magnetic flux density by the reduction of the attracting surface and thus improving the attraction force (which in turn improves the spraying action and as well as release delay in the system (see also Kusakabe paragraph 0045)). 
Response to Arguments/Amendments
	The Amendment filed (02/07/2022) has been entered. Currently claims 1-15 are pending, and claims 1-3, 7, and 10-11 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (12/22/2021). 	
Applicant’s arguments, see Applicants Arguments, filed 02/07/2022, with respect to the previous rejection have been found persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frate above. The examiner further notes the inclusion of a negative limitation above, noting that both the limitations to claims 1-3 as well as claim 7 lack criticality for the shape/design being changed. Further noting that the same spherical face has a given radius (and that it is not claiming that the same radius is equal to any other radius). Furthermore, the changing between a triangle and that of a square for the for the rear end side sliding portions is understood as being a design choice changing the shape, applicant failing to have any criticality for having three sides over four sides and even admitting to using four sides interchangeable with three sides. Applicant also lacks criticality for having only a single eccentric through hole providing a fuel flow path. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752